 Case 1:19-cr-20827-RNS Document 1 Entered on FLSD Docket 12/06/2019 Page 1 of 5
'c
a




                           UNITED STATES DISTW CT COURT
                           SOU TH ERN D ISTR ICT O F FLO R ID A

                       casexo. l1- R T - .J !ul--t-elexr
     UM TED STATES OF AM ERICA

     V.


     ARTAYIOUSBLAKE,
          Defendant.
                                       /

                                CY Y NAL COVER NHEET

          Didthismatteroriginatefrom amatterpending in theCentralRegion oftheUrlited States
          Attom ey'sOftk epriorto August9,2013?            Yes          X    No

          Didthism atteroriginatefrom amatterpendingintheN orthem Region oftheUrlited States
          A ttonwy'sOffice priorto August8,2014?            Yes         X     No


                                                  Respectfully subm itled,

                                                  ARIANA FAJARDO ORSHAN
                                                  UNITED STATES ATTORN EY


                                           By:                                       -

                                                  Elena Sm ulder
                                                  A ssistantU rl
                                                            .
                                                               itedStatesittorney
                                                  Fla.BarN o.91025
                                                  99 N ortheast4thStregt
                                                  M iam i,FL.33132-2111
                                                  Tel:(305)961-9444
                                                  Elena.smtllcler@ usdoj.gov
   Case 1:19-cr-20827-RNS Document 1 Entered on FLSD Docket 12/06/2019 Page 2 of 5
  %

                                                                                                                                     k
                                                                                                                                     -

AO91(Rev.08/09)CriminalComplaint                                                                .                                    1
                  .
                                                                                                                   ' '
                                                                                                                                     :
                                    UNITED STATES DISTRICTCOURT
                                                forthe
                                                                                                                                     j
                                                                                                                                     !
                                                    S                                                                                :
                                                     outhem DistrictofFlorida

              United StatesofAm erica                              )
                               V.                                  )
                                                                   ) casexo.(1 -> T- &J!k(- p & N J
                 ARTAVIOUS BLAKE                                   )
                                                                   )
                                                                   )
                          Dejèndantls)

                                                    CRIM INAL COM PLAG T
                                         .                                                                                           J
        1,thecomplainantin thiscase,statethatthefollowing istruetothebestofmy knowledge and bellef.
On oraboutthedatets)of                       becember4,2*
                                                        019    -    in thecounty of                            Mjami-Dade                 in the
    Southern Districtof                        Florida      ,thedefendantts)violated:
          CodeSection                                                    OffenseDescri
                                                                                     ption
18U.S.C.j1951(a)                                HobbsActRobbery




        Thiscrim in
                  'alcomplaintisbased on these facts:
See attached amdavit.




        W Cpntinuedonthe>tlachedsheet.
                                                                                                        .r
                                                                                               ;'                        .
                                                                                           a.'il
                                                                                       Z>         J
                                                                                        Cv*
                                                                                          mplaina '
                                                                                                  ssignature

                                                                           Andres E.Rodrlnuez,ATF TaskForce Officer
                                                                                                Ioyi
                                                                                                   ntefnatbleamdtitle.
Sworn to beforemeand signedin my presence.

                           L
Date-     -           -
                                                                                           -
                                                                                e
                                                                                '
                                                                                7-    -.-
                                                                                        ..
                                                                                            -        J
                                                                                                     'vudge
                                                                                                          /sstg-nature ..-.--
                                                                                 -.,e' ..eee .x               z3
                                                                                                               2
                                                                                                               %    .'
                                                                                                                     .       *r.'' 2*''

City andstate:                           Miami,Flori
                                                   da                     EdwinG.'T
                                                                                  .'
                                                                                   -o 'es,
                                                                                         .
                                                                                         rUnitedState-sMakistrate'Judge
                                                                                       ';
                                                                                       '.
                                                                                        -
                                                                                        ..e'
                                                                                           r
                                                                                             Prmted-name'and tlt
                                                                                                 k. ..         .
                                                                                                                le.''
                                                                                                ?,'-'.?rz'e
                                                                                                        'r,rz'r,.-
Case 1:19-cr-20827-RNS Document 1 Entered on FLSD Docket 12/06/2019 Page 3 of 5



                                                .Z

                 AFFIDAW T IN SUPPORT OF CRIM INAL COM PLAINT

        YourAffiant,AndresE.Rodriguez,being duly sworn,deposesand statesasfolloFs:

                     IN TRO DU C TIO N A ND A G ENT BA CK GR O U N D

               I am a Task Force Officer for the Bureau of Alcohol,Tobacco,Firenim s and

  Explosives(GW TF'')currently assignedtoATF M iamiFieldDivision,GroupTwo.Ihavebeen
  a law enforcement officer for over twenty years, and have been detached to ATF for

  approximately thirteen years.Aspartofm y duties,linvestigateviolentcrim es,including Hobbs

  ActRobbezies in violation ofTitle 18,United States Cdde,1951. Ihave received training on
  the properinvestigative techniques for these violations.1have also conducted and assisted in

  fugitive and violentcrim e investigations. Ihave been a law enforcementofficerwith the City

  ofHom estead Policeforovertwenty yearsand currentlyhold therank ofdetective.

         2.    Irespectfully subm itthatthere isprobable cause to believethaton Decem ber4,

  2019,ArtaviousBlake(EGBLAKE'')did knowingly and tmlawfully attemptto obstruct,delay,
  and nffectcom merce and the movem entofarticlesand comm oditiesin com merceby m eansof
                                    !


  robbery,inviolation ofTitle18,UnitedStatesCode,Section 1951(a).
               The statem entscontained in thisaffidavitare based on m y personallcnoWledgeas

  wellasinfonnation relayed to m e by other1aw enforcem entofficersand w itnesses presenton

  scene.1have notincluded in thisaffidaviteach and every factlcnown to m e. Rathei,Ihave
                                l

  included only those factsthatIbelievearenecessary to establish probable causefortheissuance
                                            .




  ofa crim inalcom plaintagainstBLAKE forthe above-described crim inalviolation.

                                        PR OBA BLE CA U SE

               On D ecem ber4,2019,atapproxim ately 11:57 a.m .,a m ale w earing a m ask,later

  identified asBLAKE,entered theBuy Sm artInsurancelocated at190N .Homestead Botllevard,
Case 1:19-cr-20827-RNS Document 1 Entered on FLSD Docket 12/06/2019 Page 4 of 5




  in Hom estead,Florida.Upon entering,BLAKE walked to the rear of the business.BLAKE
                                                                                     i
  reachedhislefthandintollispantpocketcausinganemployeeofthebusinesstobelievl1 hewas
                                                                                    !
  nrmed,and proceeded to a file cabinetwhere the business keepscash in a zippered bnnk bag.

  BLAKE then opened thefile cabinetcontairling thebnnk bag and removed thebag.BLAKE
  then fled outofthe business with the bank bag,which contained approximately $1,017.00 in
  U.S. currency. Once outside, BLAKE rem oved his m ask, and was observed fleeing in a

  burgundy N issan M u ima.The incident was recorded on the business's video surveillance

  Cnm eras.

                A description ofthevehicle in which BLAKE fled wasobtained and aBOLO was

  issued overpoliceradio.Shortly thereafter,a btlrgundy Nissan was obselwed in the areaofS.E.

  8 Streetand S.Hom estead Boulevard.A traffic stop wasinitiated and the vehicle attempted to

  evade police.The vehicle finally stopped atS.W .6 Streetand FlaglerAvenue,atwhich tim e

  BLAKE bailed outofthevehicle and began to run.BLAKE wasultim ately taken into custody.

  Thezippered bnnk bag and them ask BLAKE waswearing dudng therobbery wereregovered.
  Afterbeing advised ofllisM iranda rights,BLAKE admitted thathe had robbed Byyl Smm4
                                                         -




  Instlrance.

         6.     Buy Smat't Insurance sells insurance policies f'
                                                               rom major U.S. insurance
  companies, including Progressive, M ercury Insurance, Infinity Inslzrance, a11 of which are

  headquartered Outside Ofthe state ofFlorida,thusaffecting interstatecom merce.Itshould also
                                                         '   '
  benoted ihatBuy smartInstlrance closed dtlring the investigation ofthe robbery described
  above.
 Case 1:19-cr-20827-RNS Document 1 Entered on FLSD Docket 12/06/2019 Page 5 of 5
'#




                                         C ON CLU SIO N

                 Basedupontheintbrmationprovidedabove,Irespectfully submitthatf.robable
                                                                                     !
                                                                                     l
     cause exists that A RTAV IOU S BLAKE did knowingly and tm law fully attem pt to pbstnzct,
                                                                                      1
                                                                                      -

     delay,and affect comm erce and the m ovem entof articles and com m odities in com merce by

     meansofrobbery,inviolation ofTitle18,UnitedStatesCode,Section 1951(a).


           FUR TH ER Y O UR A FFIA NT SAY ETH N A U G H T.


                                      Respectfully subrai ed,

                                      Task Force OfscerAndresE.Rodriguez
                                      Btlreau ofAlcohol,Tobacco,FireannsandExplosives '



     Subsc'' d and sworn beforem e
                                                                            .

                                                                                      j
                                                                                      .


                                                                                      I
     tu    z d oroecewb-gzolg.                                                        l


     H ON OM BLE+EDW IN G . TO RRES
     UNITEDS/ATESMAGISTMTEJUDGE
